169 S.W.3d 559 (2005)
Eileen M. TURLEY, Respondent,
v.
Edward F. TURLEY, Appellant.
No. ED 85340.
Missouri Court of Appeals, Eastern District, Division Three.
August 23, 2005.
Francis James Murphy III, St. Louis, MO, for appellant.
Nathan S. Cohen, Clayton, MO, for respondent.
*560 Before GLENN A. NORTON, C.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Appellant Edward F. Turley ("Husband") appeals from the trial court's judgment denying his motion to modify spousal maintenance. The marriage of Husband and Eileen M. Turley ("Wife") was dissolved by a decree of dissolution of marriage entered on December 7, 2000 ("Decree"). On appeal, Husband asserts the trial court erred in denying his motion to modify because: (i) Wife failed to obtain gainful employment after three years; and (ii) a decrease in his salary constituted a change in circumstances justifying a modification of the Decree. We disagree and affirm the trial court's judgment.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court's judgment was supported by substantial evidence on the record. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the general principles of law. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).